DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fawaz, publication number: US 2015/0235051.

As per claim 1, Fawaz teaches a data disturbance device, wherein the data disturbance device is applied to a system consisting of three or more members including a data provider, a data user and a data intermediate user (Fig. 2, [0033]), wherein the data disturbance device comprises a processor configured to:
calculates a disturbance parameter necessary to disturb information, which is set as information to be disturbed, out of items of information contained in acquired data (minimizing delta C, [0046]); and


wherein, when a predetermined constraint condition is provided to data usability, the processor is further configured to calculate a plurality of disturbance parameters in accordance with the constraint condition (distortion constraints [0061], C and C*, [0042-0044]).
wherein the plurality of disturbance parameters include a first disturbance parameter used to generate the disturbed data by disturbing the data using the data disturbance device of the data provider (Source 210 generating mapping, [0031]) and a second disturbance parameter used to generate a re-disturbed data by re-disturbing the disturbed data using the data disturbance device of the data intermediate user (Mapper 230 performing mapping, [0031]).

As per claim 2, Fawaz teaches wherein the disturbance parameter is a conditional probability obtained by solving a convex optimization problem (Convex optimization, [0055][0060]).

As per claim 3, Fawaz teaches wherein the conditional probability minimizes an amount of mutual information between the information, which is set as information to be disturbed, and the disturbed data under a condition according to which an expected 

As per claim 6, Fawaz teaches a data disturbance system, comprising:
a first data disturbance device that is the data disturbance device of claim 1 (Source 201, [0031]):
a first data utilization device that uses data disturbed by the first data disturbance device (Mapper 230, [0031]); 
a second data disturbance device that re-disturbs data used by the first data utilization device (Mapper 230, [0031]); and
a second data utilization device that utilizes data disturbed by the second disturbance device (Utility provider, 220, [0031]),
wherein the second data disturbance device re-disturbs data using one of a plurality of disturbance parameters calculated by the first data disturbance device (sending privacy controlled content that has been mapped to output U to Utiity provider, Fig. 2, [0031]).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494